Citation Nr: 1633211	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right testicle disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to January 2005 and from May 2009 to February 2010.  He also had additional periods of active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

These matters were previously remanded by the Board in March 2014 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical opinions were obtained in September 2014 and with regards to the right wrist disability the examiner found that the Veteran's bilateral wrist strain was at least as likely related to service as the Veteran complained of wrist pain shortly after training for the Marines.  With regards to the right hip disability, the examiner found that the Veteran's right hips disability was at least as likely due to service as he had documentation of walking on rough terrain and seeking right hip treatment after returning from deployment.  With regards to the right testicle disability, the examiner found that the condition was at least as likely related to service and the Veteran was seen and treated with the condition during period of training exercise.

However, the probative value of September 2014 is limited.  The Board cannot locate the records relied upon by the examiner, in which the opinions and rationales were based that showed these disabilities were incurred during periods of active service, ACDUTRA, or INACDUTRA.  There are even some contradictory findings in the record.  Therefore, on remand, the examiner will be requested to provide a clarifying opinion to specifically identify the evidence and medical records that show the Veteran's disabilities occurred during active duty, ACDUTRA, or INACDTURA.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the September 2014 VA examiner provide a clarifying opinion based upon a review of the complete record, including the lay statements regarding onset and continuity.  The examiner should explain and identify the evidence relied upon in providing opinions that determined that the Veteran's right wrist disability, right hip disability, and right testicle disability were incurred in service, ACDUTRA, or INACDUTRA.  

If the September 2014 examiner is unavailable, the Veteran must be scheduled for new VA examinations concerning the right wrist disability, right hip disability, and right testicle disability and the requested opinions should be obtained from another medical doctor specialist.  A complete review of the claims file should be undertaken and that review must be noted in the examination report.  Citations to the evidence relied upon in providing the opinions must be provided.  Any necessary examinations, tests, and studies should be conducted.  

2.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




